Order granting motion for an injunction pendente lite reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied. We are of opinion that this case is governed by Mann v. Munch Brewery (225 N. Y. 189) and International Publications v. Matchabelli (260 id. 451), and not by Hermitage Co. v. Levine (248 id. 333). The ninth paragraph of the lease clearly provides for reletting after summary proceedings, and an application of the proceeds to the “ rent due,” as comprehended in the Munch Brewery Case (supra), and not for “ damages ” as was the situation in the Hermitage Co. Case (supra). The security'which is sought to be applied is to accrued rent, the amount of which has been reduced to judgment. Young, Kapper, Carswell and Davis, JJ., concur; Lazansky, P. J., concurs in result.